Citation Nr: 1422451	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-41 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

In June 2010 the Veteran also filed a notice of disagreement as to the denial of his claim of service connection for a right shoulder disability in the May 2010 decision and a statement of the case was issued.  However, the Veteran's subsequent September 2010 VA Form 9 limited his appeal to the above low back disability claim.  Thus, this issue is not on appeal.  See 38 C.F.R. §§ 20.200, 20.302(c) (2013) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2010 the Veteran was afforded a VA examination to obtain a medical opinion as to the relationship between service and his current low back disability.  The examiner concluded that he could not provide an opinion as to the origins of the Veteran's current low back disability without resorting to speculation.  Upon review of the record, the Board finds that an additional opinion is needed.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  The AOJ should obtain relevant records dating since April 2012 from the Broward County VA Medical Center.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After undertaking the above development to the extent possible, the AOJ should forward the claims file to a VA neurosurgeon to obtain an opinion as to whether the Veteran's current low back disability is related to service.  If a new examination is deemed necessary, one should be scheduled.  After a review of the claims file the neurosurgeon should respond to the following:

a. Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's current low back disability arose during service or was otherwise etiologically related to service.  Please explain the reasoning for the conclusions reached, to include the significance of the multiple treatment entries in service and the in-service x-ray results.   

b. Does the evidence clearly show the Veteran had a low back disability that existed prior to service?  If so, was that pre-existing low back disability permanently worsened in severity (versus a temporary exacerbation of symptoms) as a result of service?  If so, was the worsening clearly due to the natural progression of the pre-existing disability?  Please explain the reasoning for the conclusions reached. 

If the neurosurgeon cannot provide a response to the above questions without resorting to mere speculation, the neurosurgeon should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  

3.  The AOJ should thereafter readjudicate the claim.  
If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

